Exhibit 10.3

 

Senior Executive Officer

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between The
Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                 (the
“Executive”) effective as of the              day of
                                    , 20       ( the “Grant Date”), pursuant to
The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and restated
(the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein.  The Company considers that the Company’s interests will be served by
granting the Executive an option to purchase shares of common stock of the
Company as an inducement for the Executive’s continued and effective performance
of services for the Company or an Affiliate.  Capitalized terms that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Plan or that Change in Control Agreement between the Company and the
Executive, dated effective [May 15, 2009] (the “Change in Control Agreement”).

 

IT IS AGREED THAT:

 

1.                                      Grant of the Option.  Subject to the
terms of the Plan and this Agreement, on the Grant Date the Company has granted
to the Executive an option to purchase                                shares of
the common stock, $.01 par value per share, of the Company (the “Common Stock”)
at a price of $                     per share, subject to adjustment as provided
in the Plan (the “Option”).  The Option shall vest and become exercisable as set
forth below:

 

(a)                                 Except as otherwise provided in
Section 1(c) and Section 1(d) of this Agreement, no portion of the Option may be
exercised until the Executive has completed one (1) year of continuous
employment with the Company or any Affiliate following the Grant Date;

 

(b)                                 The Option shall vest and may be exercised
in accordance with the following schedule:

 

Date On and After Which
Portion of Option May Be
Exercised

 

Additional Percentage
of Option Vested and
Exercisable

 

Additional Number of Shares
With Respect to Which
Option May Be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement, and on or before the latest date set forth in Section 1(b), a Change
in Control occurs and the Executive’s employment by the Company is terminated
(x) by the Company otherwise than as a result of the occurrence of an Event of
Termination for Cause or (y) by the Executive after the occurrence of an Event
of Termination for Good Reason, such that the Executive shall be entitled to
receive the benefits set forth under Section 7(a)(iv) of the Change in Control
Agreement, then the Option shall become fully exercisable on the date of the
Executive’s Separation From Service.

 

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement and on or before the latest date set forth in Section 1(b), (i) the
Company and all subsidiaries of the Company terminate the Executive’s employment
prior to a Change in Control (whether or not a Change in Control ever occurs)
otherwise than as a result of the occurrence of an event that would constitute
an Event of Termination for Cause if it occurred after a Change in Control and
such termination is at the request or direction of a Person who has entered into
an agreement with the Company the consummation of which would constitute a
Change in Control or is otherwise in connection with or in anticipation of a
Change in Control (whether or not a Change in Control ever occurs) or (ii) the
Executive terminates his employment with the Company and all subsidiaries of the
Company prior to a Change in Control (whether or not a Change in Control ever
occurs) after the occurrence of an event that would constitute an Event of
Termination for Good Reason if it occurred after a Change in Control, and such
termination or the circumstance or event which constitutes an Event of
Termination for Good Reason occurs at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control or is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then the Option shall become fully exercisable on date of the
Executive’s Separation From Service.

 

(e)                                  To the extent not exercised, installments
shall be cumulative and may be exercised in whole or in part until the Option
expires and terminates as provided in Section 4 of this Agreement.

 

(f)                                   In no event shall the Option be
exercisable on or after the tenth anniversary of the Grant Date.

 

2.                                      Nontransferability.  Except as specified
below, the Option shall not be transferable or assignable by the Executive other
than by will or the laws of descent and distribution, and shall be exercisable
during the Executive’s lifetime only by the Executive.

 

3.                                      No Vesting After Termination of
Employment.  In the event the Executive’s employment with the Company and all
Affiliates terminates for any reason, the Option shall not continue to vest
after such termination of employment.

 

4.                                      Expiration and Termination of the
Option.  The Option shall expire, terminate and become null and void as provided
in this Section 4.

 

(a)                                 The Option shall expire and terminate on the
earlier of (i) the last day of the 10-year period commencing on the Grant Date
(the “Option General Expiration Date”) or (ii) one day less than one month after
the termination of the Executive’s employment with the Company and all
Affiliates for any reason other than death, Disability (as that term is defined
in the Plan) or Retirement.

 

2

--------------------------------------------------------------------------------


 

(b)                                 In the event the Executive’s employment with
the Company and all Affiliates terminates as a result of the Executive’s death
while the Executive is employed by the Company or any Affiliate and before the
Option otherwise terminates as provided in Section 4(a) of this Agreement, the
Option shall expire and terminate on the earlier of (i) the Option General
Expiration Date or (ii) one year following the date of the Executive’s death,
during which one year period the Executive’s executors, administrators or any
person or persons to whom the Option may be transferred by will or by the laws
of descent and distribution, shall be entitled to exercise the Option in respect
of the number of shares that the Executive would have been entitled to purchase
had the Executive exercised the Option on the date the Executive’s employment
with the Company and all Affiliates terminated as a result of the Executive’s
death.

 

(c)                                  In the event the Executive’s employment
with the Company and all Affiliates terminates as a result of the Executive
incurring a Disability while the Executive is employed by the Company or any
Affiliate and before the Option otherwise terminates as provided in
Section 4(a) of this Agreement, the Option shall expire and terminate on the
earlier of (i) the Option General Expiration Date or (ii) one year following the
date on which the Executive’s employment with the Company and all Affiliates
terminates as a result of the Executive incurring a Disability, during which one
year period the Executive shall be entitled to exercise the Option in respect of
the number of shares that the Executive would have been entitled to purchase had
the Executive exercised the Option on the date the Executive’s employment with
the Company and all Affiliates terminated as a result of the Executive incurring
a Disability.

 

(d)                                 In the event the Executive’s employment with
the Company and all Affiliates terminates as a result of the Executive’s
Retirement before the Option otherwise terminates as provided in Section 4(a) of
this Agreement, the Option shall expire and terminate on the earlier of (i) the
Option General Expiration Date or (ii) one year following the date of the
Executive’s Retirement, during which one year period the Executive shall be
entitled to exercise the Option in respect of the number of shares that the
Executive would have been entitled to purchase had the Executive exercised the
Option on the date of the Executive’s Retirement and if the Executive dies
within that one year period, any rights the Executive may have had to exercise
the Option shall be exercisable by the Executive’s executors, administrators or
any person or persons to whom the Option may be transferred by will or by the
laws of descent and distribution, as appropriate, for the remainder of such one
year period.

 

5.                                      Amendment and Waiver.  Except as
otherwise provided herein or in the Plan or as necessary to implement the
provisions of the Plan, this Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Executive.  Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions.  Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company other than the Executive.  The failure of any
party at any time or times to require performance of any provisions hereof shall
in no manner effect the right to enforce the same.  No waiver by any party of
any term or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

 

3

--------------------------------------------------------------------------------


 

6.                                      Not an Employment Agreement.  The grant
of the Option imposes no obligation on the Company or any Affiliate to employ
the Executive for any period.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Executive and the Company or any
Affiliate or to guarantee the right to remain employed by the Company or any
Affiliate for any specified term.

 

7.                                      No Rights of a Stockholder.  The
Executive shall not have any rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the stock certificate or
certificates to the Executive for such shares following the Executive’s exercise
of the Option, in whole or in part, pursuant to its terms and conditions of this
Agreement and the Plan and payment for such shares and all withholding tax
obligations with respect thereto.  No adjustment shall be made for dividends or
other rights for which the record date is prior to the date such certificate or
certificates are issued.

 

8.                                      Limits on Exercisability.  The Option
shall not be exercisable until (a) the effective registration under the
Securities Act of 1933, as amended (the “Act”), of the shares to be received
pursuant to this Agreement (unless in the opinion of counsel for the Company
such offering is exempt from registration under the Act); and (b) compliance
with all other applicable laws.  If the Executive is an officer or “affiliate”
of the Company (as such term is defined under the Act), the Executive consents
to the placing on the certificate for any shares acquired upon exercise of the
Option of an appropriate legend restricting resale or other transfer of such
shares, except in accordance with the Act and all applicable rules thereunder.

 

9.                                      Tax Withholding.  To the extent that the
receipt or exercise of the Option results in income to the Executive for
federal, state or local income, employment or other tax purposes with respect to
which the Company or any Affiliate has a withholding obligation, the Executive
shall deliver to the Company at the time of such receipt or exercise, as the
case may be, such amount of money as the Company or any Affiliate may require to
meet its obligation under applicable tax laws or regulations, and, if the
Executive fails to do so, the Company is authorized to withhold from the shares
of the Common Stock issued under this Agreement or from any cash or stock
remuneration then or thereafter payable to the Executive in any capacity any tax
required to be withheld by reason of such resulting income, including (without
limitation) the shares of the Common Stock, sufficient to satisfy the
withholding obligation based on the Fair Market Value of the Common Stock on the
date that the withholding obligation arises.

 

10.                               Arbitration.  In the event of any difference
of opinion concerning the meaning or effect of the Plan or this Agreement, such
difference shall be resolved by the Committee.  Any controversy arising out of
or relating to the Plan or this Agreement shall be resolved by arbitration
conducted in accordance with the terms of the Plan.  The arbitration shall be
final and binding on the parties.

 

11.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

12.                               Notices.  Any offer, notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

13.                               Successors and Assigns.  This Agreement shall,
except as herein stated to the contrary, bind, be enforceable by and inure to
the benefit of the Company and its successors and assigns, and to the Executive,
the Executive’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

14.                               Type of Option.  The Option is a nonqualified
stock option which is not intended to be governed by section 422 of the Internal
Revenue Code of 1986, as amended.

 

15.                               Acceptance of Plan Terms.  In accepting the
Option and this Agreement, the Executive accepts and agrees to be bound by all
the terms and conditions of the Plan.

 

16.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 16(b) of this
Agreement (a “Forfeiture Determination”) that (i) the Executive, before or after
the termination of the Executive’s employment with the Company and all
Affiliates, (A) committed fraud, embezzlement, theft, felony or an act of
dishonesty in the course of his employment by the Company or an Affiliate,
(B) knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (C) disclosed trade secrets of the
Company or an Affiliate or (D) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Executive is a party; and (ii) in the case of the actions described
in clause (A), (B) and (D), such action materially and adversely affected the
Company, then at or after the time such Forfeiture Determination is made the
Board, in its sole discretion, if such Forfeiture Determination is made prior to
a Change in Control, or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such Forfeiture Determination is made after
a Change in Control, as a fair and equitable forfeiture to reflect the harm done
to the Company and a reduction of the benefit bestowed on the Executive had the
facts existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time

 

5

--------------------------------------------------------------------------------


 

the benefit was bestowed, may determine that:  (x) some or all of the
Executive’s rights to shares of the Common Stock covered by the Option under
this Agreement (including vested rights that have been exercised, vested rights
that have not been exercised and rights that have not yet vested), (y) some or
all of the dividends that have been paid with respect to shares of the Common
Stock covered by the Option under this Agreement, and (z) some or all shares of
the Common Stock received as a result of the Executive’s exercise of the Option
and some or all net proceeds realized with respect to any shares of the Common
Stock received as a result of the Executive’s exercise of the Option in excess
of the price paid for such shares under this Agreement, will be forfeited to the
Company on such terms as determined by the Board or the final, non-appealable
order of a court of competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 16(a) of this Agreement shall be made (i) before the occurrence of a
Change in Control, by a majority vote of the Board and (ii) on or after the
occurrence of a Change in Control, by the final, nonappealable order of a court
of competent jurisdiction.  The findings and decision of the Board with respect
to a Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.  No decision of the Board, however,
will affect the finality of the discharge of the Executive by the Company or an
Affiliate.

 

17.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

18.                               Effect on Other Agreements.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE PROVISIONS OF SECTION 1(c) AND SECTION 1(d) OF
THIS AGREEMENT AMEND AND SUPERSEDE THE PROVISIONS OF SECTION 7(d)(i) OF THE
CHANGE IN CONTROL AGREEMENT WITH RESPECT TO THE OPTION.  THE PARTIES ACKNOWLEDGE
AND AGREE THAT THE OPTION REMAINS SUBJECT TO THE PROVISIONS OF SECTION 7(e) OF
THE CHANGE IN CONTROL AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
PROVISIONS OF THIS AGREEMENT SHALL AMEND AND SUPERSEDE ANY AND ALL OTHER
AGREEMENTS AND RIGHTS THAT THE EXECUTIVE HAS UNDER ANY EMPLOYMENT OR OTHER
AGREEMENTS OR ARRANGEMENTS WITH THE COMPANY, WHETHER IN WRITING OR OTHERWISE,
WITH RESPECT TO THE MATTERS SET FORTH HEREIN.

 

19.                               Holding Requirements.  If at the time of any
exercise of the Option the Executive is not then in compliance with the equity
ownership guidelines for executive officers of the Company established from time
to time by the Company’s Board of Directors or any committee thereof (the
“Ownership Guidelines”), then 50% of the shares of the Common Stock that are
received by the Executive upon exercise of the Option in accordance with this
Agreement must be retained by the Executive until the earlier of the date the
Executive (i) otherwise satisfies such then applicable Ownership Guidelines or
(ii) is no longer subject to such guidelines.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------